Fourth Court of Appeals
                                           San Antonio, Texas

                                                  JUDGMENT
                                               No. 04-12-00644-CV

                       HYBISCUS FOOD INC. and Sanjiv Chandan, Individually,
                                        Appellants

                                                          v.

                                                Atul SARASWAT,
                                                     Appellee

                        From the 225th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-CI-03159
                                Honorable Laura Salinas, 1 Judge Presiding

        BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed jointly and severally against Appellants Hybiscus
Food Inc. and Sanjiv Chandan, individually.

           SIGNED November 6, 2013.


                                                            _____________________________
                                                            Patricia O. Alvarez, Justice




1
    The Honorable Martha Tanner presided at the trial and signed the final judgment.